 



Exhibit 10.17

THE McGRAW-HILL COMPANIES, INC.

EXECUTIVE SEVERANCE PLAN

(As Amended and Restated Effective October 23, 2003)

49



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   Section 1.  
Purpose
    51   Section 2.  
Effective Date
    51   Section 3.  
Administration
    51   Section 4.  
Participation
    51   Section 5.  
Payments Upon Qualified Termination of Employment
    52   Section 6.  
Unfunded Status of Plan
    55   Section 7.  
Termination and Amendment of the Plan
    55   Section 8.  
Benefit of Plan
    56   Section 9.  
Non-Assignability
    56   Section 10.  
Effect of Other Plans
    56   Section 11.  
Mitigation and Offset
    56   Section 12.  
Termination of Employment
    56   Section 13.  
Severability
    57   Section 14.  
Disputed Claims
    57   Section 15.  
Governing Law; Section Headings
    57   Section 16.  
Claims Procedure
    57   Section 17.  
Limit on Discretionary Authority After Change of Control
    58  

50



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC. EXECUTIVE SEVERANCE PLAN

Section 1. Purpose.

     The purpose of the Executive Severance Plan (the “Plan”) is to provide
managers who are in a position to contribute materially to the success of The
McGraw-Hill Companies, Inc., or any subsidiary at least 20% of whose voting
shares are owned directly or indirectly by The McGraw-Hill Companies, Inc.
(collectively, the “Company”), with reasonable compensation in the event of
their termination of employment with the Company.

Section 2. Effective Date.

     The Plan is effective as of January 28, 1987.

Section 3. Administration.

     The Plan shall be administered by the Chief Executive Officer (the “CEO”)
of the Company. The CEO shall have authority to delegate responsibility for the
operation and administration of the Plan. Subject to the express provisions of
the Plan, including without limitation Section 17 below, and the rights of
Participants pursuant thereto, the CEO or his or her delegate (the
“Administrator”) shall have discretionary authority to (i) adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
the Administrator shall, from time to time, deem advisable; (ii) resolve all
questions or ambiguities relating to the interpretation and application of the
Plan (and any notices or agreements relating thereto); (iii) make eligibility
and benefit determinations under the Plan, including any factual determinations
relevant thereto; and (iv) otherwise supervise the administration of the Plan in
accordance with the terms hereof. The discretionary authority under the
preceding sentence may also be exercised by any person making a determination on
a claim for benefits or a review of a claim pursuant to Section 16 below,
subject to Section 17 below.

     Subject to Sections 16 and 17 hereof, all decisions made by the
Administrator pursuant to the provisions of the Plan shall be final and binding
on all persons, including the Company and Participants.

Section 4. Participation.

     The CEO shall from time to time select the employees who are to participate
in the Plan (the “Participants”) from among those employees who are determined
by the CEO to be in a position to contribute materially to the success of the
Company.

     The Company shall notify each Participant in writing of his participation
in the Plan, and such notice shall also set forth the payments and benefits to
which the Participant may become entitled. The Company may also enter into such
agreements as the Company deems necessary or appropriate with respect to a
Participant’s rights under the Plan. Any such notice or agreement may contain
such terms, provisions and conditions not inconsistent with the Plan, including
but not limited to provisions for the extension or renewal of any such
agreement, as shall be determined by the Company in its sole discretion.

     A Participant shall cease to be a Participant in the Plan upon the earlier
of (i) his receipt of all the payments, if any, to which he is or becomes
entitled

51



--------------------------------------------------------------------------------



 



under the terms of this Plan and the terms of any notice or agreement issued by
the Company with respect to his participation hereunder, or (ii) the termination
of his employment with the Company under circumstances not requiring payments
under the terms of this Plan.

Section 5. Payments Upon Qualified Termination of Employment.

          (a) In the event of a Qualified Termination of Employment, the
Participant shall be entitled, as compensation for services rendered, subject to
any applicable payroll or other taxes required to be withheld, to:

               (i) continue to receive an amount equal to his Monthly Base
Salary for a period following his termination of employment, based upon the
following formula, but in no event for less than 9 months: the number of full
and partial years of the Participant’s continuous service with the Company, up
to a maximum of 20 years, multiplied by 0.9; provided that if the foregoing
formula yields a period exceeding 12 months, the Participant shall be entitled
to salary continuation for only 12 months and, in addition, shall be entitled to
a single lump sum cash payment equal to the product of the Participant’s Monthly
Base Salary and the number of months under the formula in excess of 12, to be
paid 12 months after the Participant’s termination of employment, or as soon
thereafter as practicable;

               (ii) remain an active participant in all Company-sponsored
retirement, life, medical, dental, accidental death and disability insurance
benefit plans or programs in which he was participating at the time of his
termination for the duration of the salary continuation period described in
Section 5(a)(i) above (not in excess of 12 months), but only to the extent
permitted by applicable law, as determined by the Company, it being understood
that continued participation in Company-sponsored retirement plans or programs
shall be limited to such plans or programs that are not intended to be qualified
under Section 401(a) or 401(k) of the Internal Revenue Code of 1986, as amended
(the “Code”), and, in addition, if the formula in Section 5(a)(i) above yields a
period exceeding 12 months, the Participant shall be entitled to a single lump
sum cash payment equal to 10% of the product of the Participant’s Monthly Base
Salary and the number of months under the formula in excess of 12, to be paid
12 months after the Participant’s termination of employment, or as soon
thereafter as practicable; provided that the CEO may authorize, in his sole
discretion, in lieu of the payments and benefits provided under Section 5(a)(i)
and (ii) above, payment to the Participant of a single lump sum equal to 110% of
the Participant’s Monthly Base Salary for the period under the formula specified
under Section 5(a)(i), or for 9 months, if longer (100% of Monthly Base Salary
for such period in lieu of salary continuation, and 10% of Monthly Base Salary
for such period in lieu of benefits continuation).

     Such payments shall be in lieu of any other payments under the Plan or
under any other severance pay or separation allowance plan, program or policy of
the Company including the Company’s Separation Pay Plan; provided, however, if
payments pursuant to the terms and conditions of the Company’s Separation Pay
Plan would result in greater payments to a Participant than would be payable
under this Plan, said Participant shall in such event receive payments pursuant
to the terms and conditions of the Company’s Separation Pay Plan in lieu of
payments pursuant to this Plan.

          (b) For purposes of this Section 5, the following definitions shall
apply:

52



--------------------------------------------------------------------------------



 



               (i) A “Qualified Termination of Employment” shall mean
termination of employment with the Company (other than by reason of death,
Disability, voluntary resignation by a Participant under circumstances not
qualifying under (B) below, or lawful Company mandated retirement at normal
retirement age)

          (A) by the Company for any reason other than for Cause, or

          (B) by the Participant after an Adverse Change in Conditions of
Employment or for any reason during the 30-day period following the first
anniversary of a Change of Control.

               (ii) “Cause” shall mean the participant’s misconduct in respect
of the participant’s obligations to the Company or other acts of misconduct by
the participant occurring during the course of the participant’s employment,
which in either case results in or could reasonably be expected to result in
material damage to the property, business or reputation of the Company; provided
that in no event shall unsatisfactory job performance alone be deemed to be
“Cause”; and, provided, further, that no termination of employment that is
carried out at the request of a person seeking to accomplish a Change in Control
or otherwise in anticipation of a Change in Control shall be deemed to be for
“Cause.”

               (iii) An “Adverse Change in Conditions of Employment” shall mean
the occurrence of any of the following events:

          (A) an adverse change by the Company in the Participant’s functions,
duties or responsibilities, which change would cause the Executive’s position
with the Company to become one of substantially less responsibility, importance
or scope; or

          (B) a 10% or larger reduction by the Company (in one or more steps) of
the Participant’s Monthly Base Salary.

Notwithstanding the foregoing, the Participant’s failure to object to the
Company in writing to a change described in (A) or (B) above within 120 days
after such change shall constitute a waiver of such change as an Adverse Change
in Conditions of Employment.

               (iv) “Disability” shall mean a Participant’s long-term disability
pursuant to a determination of disability under the Company’s Long-Term
Disability Plan.

               (v) “Monthly Base Salary” shall mean a Participant’s highest
regular monthly salary during the preceding 24-month period, excluding any of
the following: year-end or other bonuses, incentive compensation, whether
short-term or long-term, commissions, reimbursed expenses, and any payments on
account of premiums on insurance or other contributions made to other Company
welfare or benefit plans.

               (vi) “Change of Control” shall mean any of the following:

               (i) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated

53



--------------------------------------------------------------------------------



 



under the Exchange Act) of 20% or more of either (1) the then outstanding shares
of common stock of the Corporation (the “Outstanding Corporation Common Stock”)
or (2) the combined voting power of the then outstanding voting securities of
the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Corporation, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Corporation; (2) any acquisition
by the Corporation; (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any entity controlled by
the Corporation; or (4) any acquisition pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (iii) of this definition; or

               (ii) A change in the composition of the Board of Directors such
that the individuals who, as of the effective date of the Plan, constitute the
Board of Directors (such Board of Directors shall be hereinafter referred to as
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board of Directors; provided, however, for purposes of this definition, that
any individual who becomes a member of the Board of Directors subsequent to the
effective date of the Plan, whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board of Directors and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso),
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule l4a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors shall not be so
considered as a member of the Incumbent Board; or

               (iii) Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Corporation (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (2) no Person (other than the Corporation, any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Corporate Transaction, and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

54



--------------------------------------------------------------------------------



 



               (iv) The approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

          (c) (i) In the event a Participant dies after the commencement of
payments pursuant to Section 5(a) above, the balance of said payments shall be
payable to said Participant’s estate.

               (ii) It is the intent of this Plan that a Participant’s transfer
to another location shall not by itself constitute an Adverse Change in
Conditions of Employment; provided, however, that such an Adverse Change in
Conditions of Employment will be deemed to exist if, after a Change of Control,
a Participant is transferred to a principal business location so as to increase
the distance between the principal business location and such Participant’s
place of residence at the time of the Change of Control by more than 50 miles or
such other distance standard as may be established from time to time under
Section 217(c)(1)(A) of the Code.

               (iii) It is the intent of this Plan that a Participant shall not
receive payments hereunder in the event of a sale of the business unit of the
Company with which the Participant is associated as an executive, provided that
the Participant is offered a position and salary with the buyer or the Company
comparable to the position and salary of the Participant immediately prior to
said sale whether or not such offer is accepted by the Participant. If, however,
the Participant is not offered a comparable position and salary, Participant
shall be entitled to payments hereunder. A position shall not be deemed to be a
“comparable position” for purposes of this subsection (iii) if it increases the
distance between the Participant’s principal business location and the
Participant’s place of residence at the time of the sale by more than 50 miles
or such other distance standard as may be established from time to time under
Section 217(c)(1)(A) of the Code.

Section 6. Unfunded Status of Plan.

     The Plan is intended to constitute an “unfunded” compensation arrangement.
With respect to any payments required to be made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Company may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver payments
in lieu of or with respect to amounts payable hereunder, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

Section 7. Termination and Amendment of the Plan.

     The Company shall have the right at any time, in its discretion, to amend
the Plan, in whole or in part, or to terminate the Plan, except that no
amendment or termination shall impair or abridge the obligations of the Company
to any Participant or the rights of any Participant under the Plan (1) under any
notices or agreements previously issued pursuant to the Plan, (2) with respect
to any termination of employment that occurred before such amendment or
termination, or (3) with respect to any termination of employment that occurs
during the period of 24 months following a Change of Control or that is carried
out at the request of a person seeking to accomplish a Change in Control or
otherwise in anticipation of a Change in Control, in each case without the
express written consent of the affected Participant.

     Except for the amendments or modifications made by the Board or Committee
as provided for in this section, no modifications, alterations and/or changes
made to

55



--------------------------------------------------------------------------------



 



the terms and/or provisions of the Plan, either globally or for an individual
participant, will be effective unless evidenced by a writing that directly
refers to the Plan and which is signed and dated by the Executive Vice President
of Human Resources, as such title may be modified from time to time.

Section 8. Benefit of Plan.

     The Plan shall be binding upon and shall inure to the benefit of the
Participant, his heirs and legal representatives, and the Company and its
successors. The term “successor” shall mean any person, firm, corporation or
other business entity that, at any time, whether by merger, acquisition or
otherwise, acquires all or substantially all of the stock, assets or business of
the Company.

Section 9. Non-Assignability.

     Each Participant’s rights under this Plan shall be nontransferable except
by will or by the law of descent and distribution and except insofar as
applicable law may otherwise require. Subject to the foregoing, no right,
benefit or interest hereunder shall be subject to anticipation, alienation,
sale, assignment, encumbrance, charge, pledge, hypothecation, or setoff in
respect of any claim, debt or obligation, or to execution, attachment, levy or
similar process, or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall, to the full extent permitted by
law, be null, void and of no effect.

Section 10. Effect of Other Plans.

     Except as expressly provided in Section 5 with respect to the Company’s
Separation Pay Plan, (i) nothing in the Plan shall affect the level of benefits
provided to or received by any Participant (or the Participant’s estate or
beneficiaries) as part of any employee benefit plan of the Company, and (ii) the
Plan shall not be construed to affect in any way a Participant’s rights and
obligations under any other plan maintained by the Company on behalf of
employees.

Section 11. Mitigation and Offset.

     No Participant shall be required to mitigate the amount of any payment
under the Plan by seeking employment or otherwise, and there shall be no right
of setoff or counterclaim, in respect of any claim, debt or obligation, against
any payments to the Participant, his dependents, beneficiaries or estate
provided for in the Plan.

     If, after a Participant’s termination of employment with the Company, the
Participant is employed by another entity or becomes self-employed, the amount
(if any) payable under this Plan to the Participant shall not be offset by the
amounts (if any) payable to the Participant from such new employment with
respect to services rendered during the severance period applicable to such
Participant under this Plan.

Section 12. Termination of Employment.

     Nothing in the Plan shall be deemed to entitle a Participant to continued
employment with the Company, and the rights of the Company to terminate the
employment of a Participant shall continue as fully as though this Plan were not
in effect.

56



--------------------------------------------------------------------------------



 



Section 13. Severability.

     In the event that any provision or portion of the Plan shall be determined
to be invalid or unenforceable for any reason, the remaining provisions and
portions of the Plan shall be unaffected thereby and shall remain in full force
and effect to the fullest extent permitted by law.

Section 14. Disputed Claims.

          (a) If a Participant makes a claim for payments under the Plan and
such claim is disputed by the Company (a “Disputed Claim”), the Company shall
reimburse the Participant for any reasonable attorney’s fees and disbursements
incurred in pursuing such claim (“Attorney’s Fees”) provided that the
Participant obtains a non-appealable, final judgment from a court of competent
jurisdiction or a binding arbitration award granting the Participant all or
substantially all of the amount sought (a “Judgment or Award”). Unless the
Judgment or Award specifies whether it constitutes “all or substantially all of
the amount sought,” such determination shall be made by the Administrator in its
sole and absolute discretion. Said reimbursement of Attorney’s Fees, if
applicable, shall be made as soon as practicable after said determination.

          (b) If a Disputed Claim is made with respect to a termination of
employment occurring during a period beginning on the date of a Change of
Control and ending 24 months thereafter, the Participant shall be entitled to
reimbursement of Attorney’s Fees, whether or not the Participant obtains a
Judgment or Award. Such reimbursement shall be made on a “pay-as-you-go” basis,
as soon as practicable after presentation to the Company of any periodic
statements for Attorney’s Fees.

          (c) Without affecting the rights of a Participant under subsection
(a) of this Section 14, a Participant shall be entitled to reimbursement of
Attorney’s Fees for a Disputed Claim in accordance with the terms of subsection
(b) with respect to termination of employment occurring six months prior to a
Change of Control, whether or not the Participant obtains a Judgment or Award,
provided, however, that no reimbursement will be made under this subsection
(c) in such case (i) unless and until the Change of Control actually occurs or
(ii) if reimbursement has been made under subsection (a) of this Section 14.

Section 15. Governing Law; Section Headings.

     All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Plan shall be determined in accordance with the
laws of the State of New York.

     The section headings used in this document are for ease of reference only
and shall not be controlling with respect to the application and interpretation
of this Plan.

Section 16. Claims Procedure

          (a) Benefits shall be paid in accordance with the provisions of the
Plan. Any claim for benefits under the Plan shall be promptly filed in writing
by the Participant, Participant’s beneficiary or contingent beneficiary, or the
Participant’s authorized representative (hereinafter collectively referred to as
the “Claimant”) with the Company. This written claim shall be mailed or
delivered to the Company by registered mail and shall be decided by the person
or

57



--------------------------------------------------------------------------------



 



persons to whom this responsibility is delegated from time to time by the
Administrator.

          (b) The Claimant shall be sent a written notice of the Company’s
determination with respect to the claim of the Claimant within 90 days of
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. Such extension shall not exceed 90 days and notice
thereof will be given within the first 90-day period. If the claim is denied in
whole or in part, the notice shall indicate the reason for the denial (including
references to the Plan provisions on which the denial is based), describe any
additional information or material needed and the reasons why such additional
information or material is necessary, and explain the claim review procedure.

          (c) If a claim is denied in whole or in part (or if no decision on a
claim is rendered within the limitations of the time described in
Section 16(b)), the Claimant may request a review of the decision (or of the
claim, if no timely decision has been rendered). This request shall be submitted
in writing to the Chief Human Resources Officer of the Company (the “Claims
Reviewer”) within 60 days of receipt of the notice of denial. The business
address and telephone number of the Claims Reviewer is:

The McGraw-Hill Companies, Inc.
1221 Avenue of the Americas
New York, New York 10020
(212) 512-2000

This written request for review shall be mailed or delivered to the Claims
Reviewer by registered mail. The Claimant may review pertinent documents and may
submit in writing additional comments and material.

          (d) The Company shall have the right to change the Claims Reviewer
under the Plan. The Company shall also have the right to change the address and
telephone number of the Claims Reviewer. The Company shall give the Participants
written notice of any change of the Claims Reviewer, or any change in the
address and telephone number of the Claims Reviewer.

          (e) A review decision shall be made by the Claims Reviewer within
60 days of receipt of the request for review, unless there are special
circumstances (such as the need for a hearing) which require an extension of the
time for processing. Such extension shall not exceed 60 days and notice thereof
shall be given within the first 60-day period. The review decision shall be in
writing and include specific references to the Plan provisions on which the
decision is based.

Section 17. Limit on Discretionary Authority After Change of Control

     Notwithstanding any other provision of this plan, the authority granted
pursuant to Sections 3, 14 and 16 above to the Administrator and to persons
making determinations on claims for benefits and reviews of claims shall, when
exercised (1) during the period of 24 months following a Change of Control or
(2) with respect to any termination of employment that occurs during the period
of 24 months following a Change of Control or that is carried out at the request
of a person seeking to accomplish a Change in Control or otherwise in
anticipation of a Change in Control, shall not be “discretionary,” but shall be
subject to de novo review by a court of competent jurisdiction or an arbitrator,
as applicable.

58



--------------------------------------------------------------------------------



 



     January 28, 1987

As amended:  March 25, 1987

September 30, 1987
September 28, 1988
April 26, 2000
April 24, 2002
October 23, 2003

59